Citation Nr: 9917798	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-22 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches on a 
direct basis.

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to March 
1990.  He also is a member of the Air Force National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for headaches, a stomach disability, and a sinus 
disability.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  

By rating action dated in May 1997, the RO determined that 
the veteran had not submitted sufficient new and material 
evidence with which to reopen his claims of entitlement to 
service connection for headaches, a stomach disability, and a 
sinus disability.  In July 1997, the veteran testified at a 
hearing over which a hearing officer of the RO presided.  In 
a supplemental statement of the case dated in February 1998, 
the RO clarified that the issues on appeal should be 
entitlement to service connection for headaches, a stomach 
disability, and a sinus disability.

The decision concerning service connection for headaches is 
based on direct service connection as opposed to a 
manifestation of sinusitis.

The issues of entitlement to service connection for a sinus 
disability and a stomach disability will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this case has been secured.

2.  There is no competent evidence of record attributing 
headaches to active service.


CONCLUSION OF LAW

The claim for entitlement to service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claims of entitlement to service connection for 
headaches, a stomach disability, and a sinus disability is 
whether he has submitted a well-grounded claim for benefits 
arising therefrom.  38 U.S.C.A. § 5107(a) (West 1991).  A 
person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation.  Robinette v. Brown, 
8 Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded.  
Robinette, 8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 
21 (1993).  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a).  
Edenfield v. Brown, 8 Vet.App. 384, 388  (1995).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.  

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991).  

In the veteran's July 1997 testimony before the RO, he 
testified that he had experienced "regular" headaches prior 
to service and that he had not received treatment for 
headaches prior to his period of active service.  He 
indicated that his headaches had been treated by over the 
counter products.  He asserted that during service, he began 
having headaches up in the forehead and around the eyes.  He 
said they were often associated with his sinusitis, but that 
he had headaches other than when he had sinus problems.  He 
said he was treated at a hospital at Langley, but that he 
didn't recall being given anything besides some aspirin.  He 
stated that he was a power equipment mechanic during service 
wherein he was exposed to noise, which contributed, to his 
headaches.  He also attributed his headaches to the climate 
change experienced during service.

A review of the veteran's service medical records shows that 
the June 1986 entrance examination showed no pertinent 
abnormality.  A report of medical history record at that time 
indicates that the veteran had a history of severe headaches 
during his childhood, but that he had none at that time.  The 
service medical records reflect no complaint or finding 
pertaining to headaches.  The veteran was treated on several 
occasions for upper respiratory complaints and earaches, 
variously diagnosed to include sinusitis and otitis media.  
The records show that the veteran declined to have a 
separation examination.

Subsequent to service, a report of medical examination dated 
in November 1990 upon enlistment in the Air Force National 
Guard reveals that upon clinical examination his head and 
neurological system were clinically normal.  The associated 
report of medical history also dated in November 1990 shows 
that the veteran indicated he did not then have, nor did he 
ever have frequent or severe headaches.

Private medical records dated in June 1994 reveal that the 
veteran reported light headaches in conjunction with symptoms 
associated with an impression of chronic sinusitis with 
allergic rhinitis.

The veteran underwent a VA compensation and pension 
examination in February 1997.  The veteran reported that he 
experienced symptoms associated with sinusitis.  He stated 
that he gets headaches with flare-ups and at other times.  He 
indicated that he gets two headaches per week and they last 1 
to 2 days.  The examiner provided a diagnosis of chronic 
sinusitis and headache.

To summarize, the statements and testimony by the veteran are 
considered to be competent evidence when describing a symptom 
of a disability or disease.  However, a lay person not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard the service medical reflect no complaints 
pertaining to headaches.  The first clinical evidence of 
headaches was the June 1994 private medical report.  This is 
more than more than 4 years following service.  Additionally, 
that report associates the headaches with the sinusitis.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
relates the recently diagnosed headaches to the veteran's 
military service.  Accordingly, the Board finds that the 
claim for service connection for headaches is not well 
grounded and must be denied.  See Caluza, supra.

The Board further finds that the veteran has been 
appropriately informed of the basis for the denial of the 
claim, and, therefore, of the type of evidence needed to 
establish a well-grounded claim.  The procedural requirements 
of 38 U.S.C.A. § 5103(a) (West 1991) have been satisfied.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.


ORDER

Entitlement to service connection for headaches is denied.  


REMAND

The veteran contends, in essence, that he has a chronic sinus 
and gastrointestinal disorders, which were manifested during 
his period of active service

The service medical records show that the veteran was seen on 
several occasions for upper respiratory complaints, which 
were variously diagnoses to include rhinitis.

The veteran was seen at a military facility in November 1990 
in May 1991 for rhinitis.  Private medical records dated in 
1994 reveal that the veteran provided a long term history of 
allergic rhinitis and now sinusitis.  The records show 
impressions of bilateral chronic maxillary sinusitis and 
allergic rhinitis; bilateral frontal, ethmoid and maxillary 
sinus disease.  A VA outpatient treatment record dated in 
April 1996 shows that the veteran was treated for symptoms 
associated with chronic sinusitis.  A VA examination report, 
dated in February 1997, contains a diagnosis of chronic 
sinusitis and headache.

The service medical records show that the veteran was treated 
on several occasions for gastrointestinal complaints, 
variously diagnosed to include gastritis.

VA outpatient treatment records dated from 1995 to 1997 
reveal that the veteran provided a history of epigastric 
pain.  The records show impressions of abdominal pain and 
acute gastritis.  Peptic ulcer disease with no active ulcer 
was diagnosed in April 1997.

In view of these facts, the Board is of the opinion that VA 
examinations by appropriate specialists are warranted.  
Littke v. Brown, 1 Veteran. App. 90 (1990). 

Accordingly, the case is REMANDED to the RO for the following 
development:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for any disabilities involving 
his sinus and stomach disabilities that 
have not already been associated with the 
veteran's claims folder.  The RO should 
then obtain all records that are not on 
file.  He should be informed that he has 
the opportunity to submit any additional 
evidence and arguments in support of his 
claims.  See Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).

2.  The veteran should then be afforded a 
VA examination by a specialist in upper 
respiratory disorders in order to 
determine the nature and severity of any 
upper respiratory disability, to include 
chronic sinusitis. The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand prior to 
conducting the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  Following the 
examination and in conjunction with a 
review of the claims folder it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any chronic upper respiratory 
disability diagnosed is related to the 
inservice pertinent complaints and 
findings.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  A VA examination should also be 
conducted by a specialist in 
gastrointestinal disorders to determine 
the nature, severity, and etiology of any 
gastrointestinal disorder. The claims 
folder and a copy of this Remand, are to 
be furnished to the examiner in 
conjunction with the examination.  All 
tests indicated are to be accomplished at 
this time.  If a gastrointestinal 
disorder is diagnosed, it is requested 
that the examiner render an opinion as to 
whether it is as least as likely as not 
that any gastrointestinal disorder is 
related to his period of active service.  
A complete rational for any opinion 
expressed should be included in the 
examination report.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readujudicate the issues in 
appellate status. 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond. 
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

